Citation Nr: 1439287	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for numbness in the left arm.

4.  Entitlement to service connection for numbness in the right arm.

5.  Entitlement to service connection for chest pain. 

6.  Entitlement to service connection for dizziness. 

7.  Entitlement to service connection for asthma (claimed as difficulty breathing).

8.  Entitlement to service connection for a sore throat (now claimed as throat condition/difficulty swallowing, dry throat, restriction).

9.  Entitlement to service connection for neck muscle pain.

10.  Entitlement to service connection for residuals of a tonsillectomy.

11.  Entitlement to service connection for puss packets/abscesses, in back of throat. 

12.  Entitlement to service connection for hypercholesterolemia (claimed as high cholesterol.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Additional evidence has been submitted since the Veteran's substantive appeal.  Although a waiver of initial Agency of Jurisdiction (AOJ) consideration has not been received, the submitted evidence is not pertinent to the issues on appeal and therefore no remand is required.  38 C.F.R. §§ 19.31(b), 20.1304(c).



FINDINGS OF FACT

1.  The Veteran was not exposed to an "herbicide agent" as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T and its contaminant TCDD, cacodylic acid, or picloraman) during service.

2.  The Veteran's diabetes mellitus and hypertension did not manifest during service or within a year of separation or until many years thereafter and are not related to service or to an incident of service origin, to include herbicide exposure. 

3.  The Veteran's recurrent bilateral arm numbness, chest pains, dizziness, difficulty swallowing, difficulty breathing, dry throat and shortness of breath are manifestations of his service-connected posttraumatic stress disorder with associated depression and panic disorder with agoraphobia (psychiatric disability).

4.  The Veteran's asthma and peripheral neuropathy were not present during service or for many years following separation and are not related to service or to an incident of service origin, to include herbicide exposure. 

5.  The Veteran has not complained of or been diagnosed with a throat disability during the pendency of this appeal.

6.  High cholesterol is a laboratory finding and is not a disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for numbness in the left arm have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for numbness in the right arm have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  The criteria for service connection for a sore throat, (throat condition, difficulty swallowing, dry throat, restriction) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

9.  The criteria for service connection for neck muscle pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

10.  The criteria for service connection for residuals of a tonsillectomy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

11.  The criteria for service connection for puss packets/abscesses, in back of throat, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

12.  The criteria for service connection for a hypercholesterolemia related disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim that includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The STRs, VA treatment records and available private medical records have been obtained.  He has not identified any outstanding records that VA has not made reasonable efforts to obtain.  38 U.S.C.A. § 5107(a).

In determining whether a medical examination need be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons discussed in further detail below, the Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  Indeed, in this case, the physician who conducted the April 2011 VA psychiatric examination indicated that many of the conditions for which the Veteran is seeking service connection are manifesations or symptoms of his service-connected psychiatric disability.

The Board thus finds that all relevant facts have been properly developed and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.



II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

III.  Analysis

As a preliminary matter, the Board observes that the Veteran's claims of service connection for diabetes mellitus type 2, residuals of a tonsillectomy, and a sore throat/throat condition were originally denied in an October 2007 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2008 the Veteran submitted statements relating his diabetes mellitus to herbicide exposure and detailing the onset and symptomatology of his throat condition and subsequent tonsillectomy during service.  These statements constitute new and material evidence received within one year of a rating decision.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the October 2007 decision as to these issues did not become final.  

Herbicide Exposure

The Veteran asserts that he was exposed to Agent Orange while working as an aircraft mechanic at Kadena Air Force Base (AFB) in Okinawa, Japan and that his medical problems are due to this exposure.  Specifically, the Veteran maintains that the planes he worked on were returning from Vietnam and were covered with a white powder that he was later told was Agent Orange.  In his substantive appeal the Veteran also states that Agent Orange was stored at the base. 

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, the only condition claimed by the Veteran that could warrant this presumption is diabetes mellitus as the Veteran's other claims are not among the conditions listed at 38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation however.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records confirm the Veteran was stationed at Kadena AFB during service.  However, this is not an area where tactical herbicides were presumptively used and the record contains no evidence corroborating the Veteran's report that Agent Orange was stored there.  Further, the Veteran has not demonstrated that he is competent to identify herbicides, including Agent Orange.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, VA has concluded that "there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam."  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r. (M21-1MR).  As the record does not indicate that the Veteran was exposed to tactical herbicides, service connection for diabetes mellitus on a presumptive basis as due to herbicide exposure is not warranted.

Chronic Conditions

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a), as is hypertension; therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus or hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

On his claim of service connection the Veteran stated that his diabetes mellitus began in June 1985, nearly 14 years following separation.  The record does not contain complaints, diagnosis or treatment for diabetes mellitus prior to that time.  The Veteran has not provided a date for the onset of his hypertension but has not stated that it began during service.  His blood pressure readings during service were within normal limits and there is no indication from the record that his hypertension manifested within a year of separation or has been continuous since service.  As such, presumptive service connection for diabetes mellitus and hypertension as chronic conditions is not warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Anxiety Related Manifestations

In his June 2008 statement, the Veteran reported that "anxiety attacks with symptoms of chest pains, numbness of the arm, difficulty breathing and dizziness are an ongoing part of my life."  He also reported having trouble swallowing, dry throat, neck pain and a feeling of restriction in his throat coinciding with the onset of his panic attacks.   STRS show that he complained of recurrent hyperventilation, cotton mouth, difficulty swallowing and an instance of chest pain during service.  April 1970 service records attribute these symptoms to situational anxiety. 

The Veteran reported a similar range of symptomatology during psychological evaluations in June 2008 and April 2011, which led to the diagnosis of a panic disorder, with occasional attacks characterized by the aforementioned symptoms.  

As noted above, the Veteran has been granted service connection for PTSD with associated depression, and panic disorder with agoraphobia.  The October 2011 decision states that the grant of service connection for these disabilities addresses the Veteran's previous claims for anxiety and panic attacks.  

The evidence reflects that the Veteran's complaints of chest pains, bilateral arm numbness, difficulty breathing, dizziness, shortness of breath, difficulty swallowing, neck pain and dry throat are manifestations of the Veteran's anxiety attacks and not separately diagnosed disabilities.  The Veteran has also been diagnosed with asthma and peripheral neuropathy.  However, STRs contain no complaints, treatment or diagnosis of peripheral neuropathy or asthma during service and the Veteran has not contended that either condition was present during service.  Additionally, the Veteran's peripheral neuropathy has been attributed to his diabetes mellitus, for which service connection is not being granted.  Finally, treatment records from February 2008 indicate the Veteran's asthma only started "about five years back," over 30 years removed from service.  As such, even if either condition were responsible for a separate disability independent of the Veteran's panic disorder, neither the Veteran's asthma, nor his peripheral neuropathy would warrant service connection.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Sore throat / tonsillectomy

The Veteran's initial claim for service connection also lists tonsillectomy and sore throat as disabilities.  

STRs indicate the Veteran complained repeatedly of a sore throat during service, both independent of and in conjunction with complaints of panic attacks.  The Veteran was eventually diagnosed with a recurrent left peritonsillar abscess and recurrent tonsillitis.  In July 1970, the Veteran underwent a tonsillectomy.  The treating physician noted that the post-operative course was uncomplicated and the Veteran returned to duty.  There are no further complaints of throat difficulties recorded in the Veteran's STRs.  The Veteran's service separation examination report notes a tonsillectomy and adenoidectomy with no sequelae or complications. 

A tonsillectomy is a procedure and not a disability in and of itself, and the record does not contain indications of any disabling effects resultant from the surgery.  The record is also silent for evidence of a recurrent sore throat condition or abscesses following the tonsillectomy.  Without evidence of a current sore throat condition, abscesses, or disabling residuals from the tonsillectomy, there can be no claim; regardless of injuries or diseases sustained in service.  Brammer 3 Vet. App. at 223. 

High Cholesterol

The Veteran has also been diagnosed with hyperlipidemia/dyslipidemia and hypercholesterolemia.  However, diagnoses of hyperlipidemia and hypercholesterolemia are actually laboratory results and are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The evidence does not show nor has the Veteran contended that his high cholesterol is a manifestation of an underlying disease that is secondary to his service-connected psychological condition.  Without a current disability, service connection may not be granted.  Brammer 3 Vet. App. 225 (1992).  As such, service connection for high cholesterol is denied.  


ORDER

Service connection for diabetes mellitus type 2 is denied.

Service connection for hypertension is denied.

Service connection for numbness in the left arm is denied.

Service connection for numbness in the right arm is denied.

Service connection for chest pain is denied.

Service connection for dizziness is denied.

Service connection for asthma is denied. 

Service connection for neck muscle pain is denied.

Service connection for a throat condition is denied.

Service connection for puss packets/abscesses, in back of throat is denied.

Service connection for residuals of a tonsillectomy is denied.

Service connection for hypercholesterolemia is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


